Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 05/08/2020. Claims 1-17 are currently pending in the application.
Claim Objections
Claim 10 is objected to because of the following informality:  In claim 10, “…fox each of the at least one candidate teacher” should read “…for each of the at least one candidate teacher.”
	Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to representative independent claim 1:
	Step 1: Statutory Category?
	Independent Claim 1 recites “A method for digital learning, comprising the following steps of:”. Independent Claim 1 falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:
Independent Claim 1
Revised 2019 Guidance
[L1]  method for digital learning, comprising the following steps of:
A method claim falls within the process category of § 101. See 2019 Revised Guidance, 84 Fed. Reg. at 53–54 (citing MPEP §§ 2106.03, 2106.06).
[L2]  providing plural teaching videos, each of which corresponds to one of plural teachers and to one of plural teaching materials
Providing plural teaching videos is insignificant extra-solution activity (i.e., data gathering (receiving or transmitting data)/presentation). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).
[L3]  selecting a designated teacher from among the plural teachers based on a set of student tags and plural sets of teacher tags, the set of student tags being related to a user, each of the plural sets of teacher tags being related to a respective one of the plural teachers
Abstract idea: selecting a designated teacher from among the plural teachers could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.

set of student tags and plural sets of teacher tags are additional non-abstract limitations.
selecting a designated teaching material from among the plural teaching materials based on the set of student: tags of the user and plural sets of teaching material tags, each of the plural sets of teaching material tags being related to a respective one of the plural teaching materials
Abstract idea: selecting a designated teaching material from among the plural teaching materials could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion). See January 2019 Memorandum, 84 Fed. Reg. at 52.

The set of student tags and plural sets of teaching material tags are additional non-abstract limitations.
[L5]  selecting, from among the plural teaching videos, a designated video that corresponds to both of the designated teacher and the designated teaching material
Abstract idea: selecting, from among the plural teaching videos could be performed as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, See January 2019 Memorandum, 84 Fed. Reg. at 52.

Providing the designated video to the user is insignificant extra-solution activity (i.e., data gathering (receiving or transmitting data)/presentation). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g).


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 1/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the set of student tags, plural sets of teacher tags, and plural sets of teaching material tags and automation of a manual process does not take the claim out of the mental processes groupings. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 1/Revised 2019 Guidance Table above, recites the additional limitations of the set of student tags, plural sets of teacher tags, and plural sets of teaching material tags at a high level of generality. The published Specification provides supporting exemplary, non-limiting descriptions of generic computer components, for example at: Figure 8 and associated text…; ¶ 16: method maybe performed by, for example, at least one computing system (e.g., at least one server computer) each including memory for storing program instructions and at least one processor for executing said program instructions…; ¶ 17: set of teacher characteristic tags of each set of teacher tags may include but is not limited to, for example, a tag indicating the sex of the teacher, a tag indicating an accent type of the teacher, and/or a tag indicating an age of the teacher…; ¶ 18: set of student tags includes a set of preferred characteristic tags and a set of interested subject tags. According to some embodiments, the set of preferred characteristic tags may include but is not limited to, for example, a tag indicating a preferred sex of the teacher, a tag indicating a preferred accent type, and/or. a tag indicating a preferred range of age of a teacher. According to some embodiments, the set of interested subject tags may include but is not limited to, for example, at least one tag indicating at least one subject such as American English, British English, business English, teenager English…; ¶ 21: provide (e.g., using push technology) the designated video selected in Step 400 to the user, such that the user may attend a course provided by the designated video by, for example, watching the designated video on an electronic device (e.g., a personal computer (PC), a notebook, a tablet, or a smart phone) the user possesses…; ¶ 64: FIG. 8, the computer system 600 may be a general computer, and may include but is not limited to a processor 610, a storage unit 620, a display unit 640, and at least one bus 6.30 connecting the processor 610, the storage unit 620 and the display unit 640 …; ¶ 65: The computer system 60C may further include an input/output (I/O) interface 650 connected by the at least one bus 630 to communicate with at least one peripheral device 700, such as a keyboard, a pointing device and/or a Bluetooth device. Further, the computer system 600 may include a network interface card (NIC) 660 connected to the at least one bus 630 and to connect with one or more networks (e.g., local area network (LAN), wide area network (WAN), or the Internet). The computer system 600 may communicate with another electronic device (e.g., an electronic device of the user) or computer system via the one or more networks ….The lack of details about the set of student tags, plural sets of teacher tags, and plural sets of teaching material tags indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions and as such do not apply the judicial exception with a particular machine. See MPEP §2106.05(b). The end result of “providing the designated video to the user” can be reasonably characterized as merely constituting insignificant extra-solution activity. See 2019 Guidance at 55 (“The courts have also identified examples in which a judicial exception has not been integrated into a practical application, such as when “an additional element adds insignificant extra-solution activity to the judicial exception.” (citing Parker v. Flook, 437 U.S. 584, 590 (1978) (step of adjusting an alarm limit based on the output of a mathematical formula was “post-solution activity” and did not render the method patent eligible.))); see also Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016) (a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis” was not patent eligible). The end result of the claim does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of providing a designated video to a user. See MPEP § 2106.05(f). Steps 2 and 6 (providing data) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, the claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). It is clear from the Specification, including the claim language, that the claim focuses on an abstract idea, and not on any improvement to technology and/or a technical field. Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 1 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
	Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitations in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
set of student tags, plural sets of teacher tags, and plural sets of teaching material tags at each step of the process are expressed purely in terms of results, devoid of technical/technological implementation details. Steps 2 and 6 are insignificant extra solution activities that the courts have recognized as well-understood, routine, conventional activity in particular fields. Steps 2 and 6 recite generic computer processing expressed in terms of results desired by any and all possible means and so present no more than conceptual advice. All possible inventive aspects reside in how the data is interpreted and the results desired, and not in how the process physically enforces such a data interpretation or in how the processing technologically achieves those results. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011) ("Absent a possible narrower construction of the terms 'processing,' 'receiving,' and 'storing,' ... those functions can be achieved by any general purpose computer without special programming"). None of these activities are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	Claim 17 is a non-transitory machine-readable data storage medium comprising program instructions for configuring a computer to perform a method for digital learning according to claim 1. A non-transitory machine-readable data storage medium falls within the “manufacture” statutory subject matter category. Accordingly, claim 17 is rejected similarly to claim 1.

	Dependent claims 2-16 include all the limitations of independent claim 1 from which they depend and, as such, recite the same abstract idea(s) noted above for claim 1. The additional claim limitations, for example storing data (Claim 4), amount to insignificant extra-solution activity (i.e., data gathering). 2019 Memorandum, at 55 n.31; see also MPEP § 2106.05(g); see also Berkheimer, 881 F.3d at 1367 (parsing documents to determine and extract components and reassemble the components into composite output files for storing and editing is abstract absent evidence that transforming data from source to object code improves computer functionality); Adaptive Streaming Inc. v. Netflix, Inc., 836 F. App’x 900, 903 (Fed. Cir. 2020) (converting an
incoming signal format into multiple formats of destination devices does not claim a specific advance in coding or a technique to implement that idea). Dependent claims 2-16 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-16 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-16 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 10, 12, 13, 15 and dependents thereof are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, Claim 1 recites “based on the set of student: tags of the user and plural sets of teaching material tags”. The claim is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether the above noted portion of the claim was intended to be as recited or is missing some element(s).
In Claim 2, the recitation of “for each of the plural teaching videos, obtaining the teaching video and a piece of course data related to the teaching video” appears to suggest a difference between the “each of the plural teaching videos” and “the teaching video”. Otherwise, the claim would have recited “obtaining a piece of course data related to the each of the plural teaching videos”. As a result, the metes and bounds of the claim cannot be discerned. 
There is a lack of antecedent basis for “the corresponding one of the video segments” in claim 3. As a result, the metes and bounds of the claim cannot be discerned.
In Claim 10, it is not clear which of “the at least one candidate teacher” the recitation of “the candidate teacher
Claim 12 recites “identifying at least one vs n learned teaching material from among the plural teaching materials”. The claim is considered ambiguous and does not clearly and precisely define the metes and bounds of the claimed invention because it is not clear whether the above noted portion of the claim was intended to be as recited or is missing some element(s).
Additionally, there is a lack of antecedent basis for “the set of interested subject tags” in claims 12 and 13. As a result, the metes and bounds of the claim cannot be discerned.
Furthermore, in claim 15, it is not clear whether “an interested subject tag of the user” is intended to refer to any of the “each interested subject tag in the set of interested subject tags of the user” recited in claim 13 upon which claim 15 depends (through claim 14). Hence, the metes and bounds of the claim cannot be discerned.
The above may not be an exhaustive list of the indefinite language in the claims. Applicant is responsible for reviewing the claims and making all appropriate corrections. 
In view of the above rejections under 35 USC § 112(b), claims 1-17 are rejected as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flores (US 20080241810 A1).
Re claims 1 and 17:
	[Claim 1]  Flores discloses a method for digital learning (¶ 2: learning modules that are student-centered in an asynchronous learning environment; ¶ 14:…The instructional module is stored on a computer, on a magnetic tape, a DVD, a hard-drive, a flash-drive, a memory-stick, a film or a CD), comprising the following steps of: providing plural teaching videos, each of which corresponds to one of plural teachers and to one of plural teaching materials (¶ 12: a teacher effectiveness index; ¶ 30: Each instructional module provided to each student is taught by the teacher or teachers with a high (and preferable the highest) classroom or teacher effectiveness index (TEI) available); selecting a designated teacher from among the plural teachers based on a set of student tags and plural sets of teacher tags, the set of student tags being related to a user, each of the plural sets of teacher tags being related to a respective one of the plural teachers (¶ 11: identifying the individual student's learning needs, skills and desired career, creates a customized course offering and roadmap that is specific for the student and provides an asynchronous learning environment to complete that road map; ¶ 14: the instructor captured in the learning module is selected from those with an above average teacher effectiveness ; selecting a designated teaching material from among the plural teaching materials based on the set of student: tags of the user and plural sets of teaching material tags, each of the plural sets of teaching material tags being related to a respective one of the plural teaching materials (¶¶ 70-71, 73: pre-determining one or more likely career paths for a student based on student aptitude and interest; grouping at one or more locations students based on their pre -selected career path or paths…matching a student to a career path based on the student's interest and aptitude in a career; providing the student with an adaptive instructional plan based on the student selected career path that meets all state requirements for course completion); selecting, from among the plural teaching videos, a designated video that corresponds to both of the designated teacher and the designated teaching material; and providing the designated video to the user (¶¶ 70-71, 73: permitting the student to advance to the completion of the state required courses asynchronously using one or more audiovisual instructional modules comprising one or more lessons that provide instruction to one or more students for a pre-determined time in a learning environment).
	[Claim 17]  The claim is a non-transitory machine-readable data storage medium comprising program instructions for configuring a computer to perform a method for digital learning according to claim 1. Accordingly, claim 17 is rejected similarly to claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flores, as applied to claim 1, in view of Smolover (US 20030036046 A1). 
Re claim 2:
	[Claim 2]  Flores appears to be silent on for each of the plural teaching videos, obtaining the teaching video and a piece of course data related to the teaching video, the piece of course data including teacher information of the teacher that corresponds to the teaching video, and teaching material information of one of the plural teaching materials that corresponds to the teaching video. However, providing teacher information and related teacher material information is old and well-known, as evidenced by Smolover (Figure 1 and associated text: for example, student is then provided, (step 103), with one or more teachers and one or more lessons based on the each teacher's area of expertise and style of teaching in conjunction with the student's learning style and learning preferences; ¶ 6: The teacher database may also 
Re claim 10:
	[Claim 10]  Flores appears to be silent on comparing the set of preferred characteristic tags of the user with the set of teacher characteristic tags of each of the plural sets of teacher tags that correspond to the plural teachers, so as to select at least one candidate teacher from among the plural teachers; comparing the set of interested subject tags of the user with the set of teacher subject tags of each of at least one of the plural sets of teacher tags that corresponds respectively to the at least one candidate teacher, so as to generate a teacher match score for each of the at least one candidate teacher; and selecting the designated teacher from among the at least one candidate teacher based on the teacher match score for each of the at least one candidate teacher. However, allowing selection of teachers based on rank is old and well-known, as evidenced by Smolover (Figure 1 and associated text: for example, student is then provided, (step 103), with one or more teachers and one or more lessons based on the each teacher's area of expertise and style of teaching in conjunction with the student's learning style and learning preferences; ¶ 6: The teacher database may also include a rank for each teacher based on student input and/or a rank for each teacher based on analysis by the education service provider; ¶ 40: a teacher may be categorized and ranked by the instrument he or she teaches (e.g., guitar, bass, keyboards, etc.) and by a style of music; ¶ 81: the teacher's ranking indicates that he or she specializes in instructing .

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Flores in view of Smolover, as applied to claim 3 and further in view of Fuse (US 20060067578 A1). 
Re claim 3:
	[Claim 3]  Flores in view of  Smolover appears to be silent on for each of the plural teaching videos, the following sub-steps of: obtaining plural pieces of text data corresponding respectively to plural speech segments in the teaching video, and plural pieces of text time information corresponding respectively to the plural pieces of text data, each of the plural pieces of text time information indicating a start time point and a finish time point of the corresponding one of the plural pieces of text data, the start time point and the finish time point corresponding respectively to a start time point and a finish time point of one of the plural speech segments that corresponds to the corresponding one of. the plural pieces of text data; obtaining, based on the teaching material information in the piece of course data related to the teaching video, plural pieces of page time information that correspond respectively to plural video segments of the teaching video, the plural video segments corresponding respectively to plural pages of said one of the plural teaching materials that corresponds to the teaching video, wherein each of the plural pieces of page time information indicates a start time point and a finish time point of the corresponding one of the video segments; and for each of the plural pieces of text data, relating the piece of text data to one of the plural pages of said one of the plural teaching materials based on the corresponding one of the plural pieces of text time information and the plural pieces of page time information. However, providing details of educational materials is old and well-known, as evidenced by Fuse (¶ 43: FIG. 3, an object count list 40 includes date, place, the total number of pages, page number, explanation start time, explanation end time, the percentage of text objects, the percentage of non-text objects, the number of text objects, the number of graphics objects, the number of image objects, the number of video objects, the number of audio objects, the number of reference objects, count information of the second page object, and count information of the third page object. The number of text objects, the number of graphics objects, the number of image objects, the number of video objects, the number of audio objects, and the number of reference objects are described by the object counter 23). Therefore, when faced with the issue of providing a customized modular learning environment one would have looked to incorporate the object count list feature of Fuse within the teachings of Flores in view of  Smolover, so that wherein the step of providing plural teaching videos further Includes, for each of the plural teaching videos, the claimed sub-steps are performed in order to predictably further enhance individually identifying students learning needs, skills and desired career so that customized course offering and roadmap specific for student are created.
Examiner's Note
No art rejections are currently provided for claims 4-9 and 11-16.
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715